Citation Nr: 0629670
Decision Date: 09/18/06	Archive Date: 01/18/07

Citation Nr: 0629670	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-02 133	)	DATE SEP 18 2006
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and case manager




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to September 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and June 2001 rating decisions 
of the Togus, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board observes that a January 2006 Board decision 
remanded the issue of entitlement to service connection for 
PTSD for issuance of a Statement of the Case (SOC).  Such SOC 
was sent in February 2006.  However, the record does not 
demonstrate that the veteran submitted a timely Substantive 
Appeal in response to the SOC, as recognized by the RO in 
documents of record.  However, the Board, after a review of 
the record, finds that the veteran's claim for service 
connection for PTSD is inextricably intertwined with, and 
part and parcel of, the veteran's claim of entitlement to 
service connection for an acquired psychiatric disability.  
Therefore, inasmuch as the record reflects that the veteran 
has perfected an appeal with respect to the issue of 
entitlement to service connection for an acquired psychiatric 
disability, the Board will also assume jurisdiction of the 
veteran's claim for entitlement to service connection for 
PTSD as part and parcel thereof.  The Board notes that it is 
the final arbiter of appellate jurisdiction.  38 C.F.R. 
§ 20.101(d)(2005).  Therefore, the Board finds that the issue 
available for appellate jurisdiction has been recharacterized 
as that which is found on the coversheet of this decision.




ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2005).    

The record reflects that in a January 18, 2006 decision, the 
Board denied the issue on appeal.  However, subsequent to the 
Board's decision, it was discovered that the veteran, in 
December 2005, prior to the January 2006 decision, had 
requested a hearing on the issue on appeal.  Such hearing was 
held on July 14, 2006.  Thus, because the January 18, 2006 
decision was rendered without consideration of the 
information provided in the July 2006 hearing, the Board 
finds that such decision should be vacated and the Board 
should undertake a de novo review of the issue on appeal.

Accordingly, the January 18, 2006 Board decision addressing 
the issue of entitlement to service connection for an 
acquired psychiatric disability is vacated.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Citation Nr: 0601545	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  02-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1979 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2001 and February 2004 rating decisions by 
the Togus, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for an acquired psychiatric disorder and denied 
the veteran service connection for PTSD, respectively.

In September 2003 and February 2005, the Board remanded the 
veteran's case to the RO for further development.  The case 
was recently returned to the Board in December 2005.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed herein, whereas 
the issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's preexisting psychiatric disorder did not 
undergo an increase in the underlying pathology beyond the 
normal progression of the disease as a result of military 
service.


CONCLUSION OF LAW

The veteran's preexisting psychiatric disorder was not 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that a substantially complete claim was 
received in December 2000.  An RO letter dated in December 
2003, after the original adjudication of the claim, provided 
the veteran the notice required under the VCAA and the 
implementing regulations.  In the December 2003 letter, VA 
notified the veteran of his responsibility to submit evidence 
that showed that his condition was caused by or aggravated by 
service.  By this letter, the veteran was notified of what 
evidence, if any, was necessary to substantiate his claim and 
it indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Additionally, the February 2002 statement of the case and 
September 2004 and September 2005 supplemental statements of 
the case provided guidance regarding the evidence necessary 
to substantiate his claim.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  As a practical matter, 
the Board finds that the veteran has been notified of the 
requirements of VCAA.  The AOJ's June 2005 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the September 2005 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Moreover, the record contains a statement from the veteran, 
dated in January 2005, stating that he had "no further 
evidence to support his claim."  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.  The Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran's service medical records are of record and 
reveal that upon entrance to service, the veteran was noted 
to have no psychiatric disabilities.  In August 1979, six 
days after his induction into the Navy, the veteran was 
evaluated for cephalgia, or headache, of unknown etiology, 
syncope, vertigo, and hyperventilation.  Mental status exam 
revealed an alert, fully oriented youth of dull normal 
intellectual ability.  Past social history was generally 
good, educational history was poor, and vocational history 
was fair.  The veteran reported no prior psychiatric history.  
He reported that his brother was committed to a mental health 
facility when his sister committed suicide.  The examiner 
remarked that the veteran appeared mildly dysphoric.  He 
described the veteran as an immature, excitable, over 
reactive, dependent, and occasional histrionic man, with 
limited tolerance for stress.   Physical complaints appeared 
to be of a psychogenic origin and coincided with emotional 
lability under stress.  Psychodiagnostic evaluation reflected 
a pattern of behavior consistent with an emotional 
instability reaction in a hysterical personality.  There was 
no evidence of current, overt psychosis, major affective 
disorder, suicidal ideation, or organic brain dysfunction.  
Discharge was recommended.  Other service medical records are 
silent for psychiatric complaints or findings.  In September 
1979, the veteran was discharged from service because he was 
considered a burden to command due to substandard performance 
or inability to adapt to military service.

The veteran's records from his elementary and high school are 
of record and reveal that in the seventh and eighth grades, 
the veteran was in the third level and was generally a C 
student.  A school record shows that in September 1978, the 
veteran had an emotional outburst and fled from school, after 
which he had not been in attendance at school.  After his 
emotional outburst, he was seen by physicians for an 
evaluation of his emotional state.  It was determined that 
the veteran was in need of professional counseling.  However, 
he left the area before he could receive any counseling.  He 
returned later in September 1978.  His records also noted 
that the veteran had completed only five credits after two 
years in senior high school and he had a history of truancy 
during the 1977 to 1978 school year and was not presently 
attending school.  A note from B.P. states that the veteran's 
sister committed suicide and the veteran's family had a 
tremendous amount of turbulence since moving to the area 
approximately five years ago.  It was difficult to identify 
the source of the veteran's problem.  It was recommended that 
the veteran receive extensive psychotherapy.  He seemed to be 
emotionally fragile and would find it difficult to succeed in 
a normal school setting.  The veteran then entered the 
service, and upon discharge from service, requested to 
continue his high school studies.  An October 1979 record, 
after the veteran's discharge from service, shows that he was 
moderately depressed and presented an isolated posturing.  He 
used denial as a primary defense.  His overt sophistication 
was a compensation and defense against the breakthrough of 
anxiety and conflicts about loss.  No formal psychiatric 
diagnosis was set forth in these records.
Post service, the veteran has had several private psychiatric 
referrals and hospitalizations.  His diagnoses have included 
dysthymic disorder and major depression, narcissistic 
personality disorder and dependent personality disorder, 
major depression, recurrent, without psychotic features, 
bipolar disorder, most recent episode depressed, moderate, 
and PTSD.  He was also diagnosed with personality disorder, 
not otherwise specified with borderline narcissistic 
features.  Several suicide attempts are noted in the records.  
He has a history of anxiety and panic episodes, which he 
experienced from 1980 to 1985.  

Social Security Administration records associated with his 
disability claim also include private psychiatric reports 
reinforcing the above noted findings.   

A March 2002 VA outpatient medical record shows that the 
veteran sought treatment for medication management for his 
psychiatric disorder.  The veteran reported that his first 
hospitalization for psychiatric treatment was prior to 
service when he attempted suicide.  He then had inpatient 
treatment at the Great Lakes Naval Training Center in 
service.  He stated that this hospitalization was 
precipitated by his inability to cope with being constantly 
yelled at by his superiors.  The VA psychiatrist stated that 
the yelling by his superiors and the preexisting symptoms of 
PTSD and mood disorder appeared to have led to aggravation of 
his condition, which included dissociativeness.  The 
diagnosis was borderline personality disorder and treatment 
noncompliance.  It was opined that it appeared more likely 
than not that the veteran's preexisting psychiatric condition 
was aggravated by the stressors of his military service.

In July 2002, the veteran was admitted to the VA medical 
center for trauma that he experienced from a fire related 
injury.  In August 2002, he underwent a mental health 
examination, wherein he reported that after he left the 
military, he completed an Associate Degree in Business and 
seven to eight years later, completed his Bachelor degree in 
Accounting.  While in service, the veteran reported that he 
was yelled at for his poor performance.  He also stated that 
his superiors referred him to a psychologist who recommended 
that he would not be able to serve.  He reported that his 
first attempted suicide was when he was 16 or 17 years old.  
His Axis I diagnoses were bipolar II disorder, most recent 
major depressive episode, severe, with psychotic features, 
without full interepisode recovery, and PTSD, chronic.  His 
Axis II diagnoses were borderline personality disorder and 
avoidant personality disorder.

VA outpatient medical records dated from March 2002 to May 
2002 show a diagnosis of borderline personality disorder. VA 
outpatient treatment records also  show treatment for a 
seizure disorder.

Private medical records from T.K., M.D., dated from January 
2003 to October 2003, show that the veteran's diagnoses were 
bipolar disorder II, rule out schizoaffective disorder, rule 
out borderline personality disorder, and narcissistic 
personality disorder.

In April 2003, the RO conducted a search for the veteran's 
inpatient clinical records from the Great Lakes Naval 
Hospital and none were found.

In January 2004, the veteran underwent a VA examination.  The 
VA examiner noted that he reviewed the veteran's claims 
folder and medical records.  The veteran reported that while 
he was in service, he was yelled at by his commanding officer 
for not doing activities correctly.  The examiner then noted 
that the veteran's service medical records showed that he was 
diagnosed with a hysterical personality pattern and the 
veteran had no overt psychotic symptoms, major affective 
disorder, suicidal ideations, or organic brain dysfunction, 
while in service.  The examiner stated that there was no 
evidence that the military service course aggravated the 
veteran's premilitary functioning.  The examiner noted that 
the evidence of record shows the earliest psychiatric 
hospitalization to have been in 1988 after the veteran's 
service.  Most of these hospitalizations were precipitated by 
situational crisis.  The VA examiner also noted that in March 
2002, a VA physician suggested that the veteran's symptoms 
may have been exacerbated by his military service.  The 
January 2004 VA examiner then stated that a more recent 
review of the medical record indicated that the same March 
2002 VA physician indicated in February 2003 that the 
veteran's behavior could best be explained by a combination 
of factitious disorder, borderline personality disorder, and 
noncompliance.  After examination, the January 2004 VA 
examiner stated that the veteran displayed an enduring 
pattern of negative experiences about the death of his 
sister, brother, and mother and behavioral patterns, such as 
self-injurious behavior, that deviated markedly from the 
expectations of the veteran's culture.  These patterns were 
pervasive and inflexible as evidence that these behavioral 
patterns began when the veteran was 15.  These patterns had 
become stable over time because the veteran had numerous 
hospitalizations related to these patterns since 1988 and 
these patterns led to distress, depression and anxiety.  
There was no Axis I diagnosis.  The Axis II diagnosis was 
borderline personality disorder (primary).  The VA examiner 
opined that there was no evidence that the veteran's 
preexisting personality disorder was aggravated by his 
military service.

In April 2004, the veteran underwent an examination by an 
Advanced Practice Registered Nurse, J.P., APRN, BC, and a 
private physician, M.H., M.D.  During the examination, the 
veteran reported that when he entered the service, he was 
unable to tolerate the training.  The examiners noted that it 
was apparent that the intensity of the training program 
triggered multiple reactions in the veteran due to the 
similarities of verbal abuse inflicted on him in his home.  
His psychological problems began in 1978 when he had an 
outburst in school and was referred for therapy.  His history 
continued from 1979 with many admissions to psychiatric 
facilities for attempted suicides and self-harm.  The 
examiners noted that the veteran's initial difficulties began 
before entering the service.  The Axis I diagnosis was PTSD, 
chronic and the Axis II diagnosis was borderline personality 
traits.

Analysis

The veteran contends that his psychiatric disorder was 
aggravated by his service.  Service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment, and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).  To rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111 (West 2002), the VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before the VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

Where a veteran served ninety (90) days or more during a 
period of war, or after December 31, 1946, and psychosis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

After careful review of the evidence of record, the Board 
finds that the veteran's psychiatric/emotional disorder 
preexisted service and was not aggravated by service.  In 
this regard, the Board has considered the preservice school 
and intervention records, as well as the March 2002 statement 
wherein the veteran reported that his first hospitalization 
was prior to service when he attempted suicide.  In addition, 
in August 2002, he reported that his first suicide attempt 
was when he was 16 or 17 years old.  Further, the January 
2004 VA examiner opined that the veteran's pattens of 
behavior began when he was 15 years old.  Finally, the April 
2004 private physician, M.H., M.D., stated that the veteran's 
psychological problems began in 1978 when he had an outburst 
in school.  Therefore, the Board finds that there is clear 
and unmistakable evidence that the veteran's psychiatric 
disorder, not formally identified prior to service, existed 
prior to service.

As the veteran's psychiatric disorder is found to preexist 
service, the Board finds that his psychiatric disorder was 
not aggravated by service.  In this regard, the Board notes 
that the January 2004 VA examiner, after review of the 
veteran's claims folder and mental examination, opined that 
there was no evidence that the veteran's preexisting 
personality disorder was aggravated by his military service.  
Although the March 2002 VA physician, S.A., D.O., opined that 
it appeared more likely than not that the veteran's 
preexisting psychiatric condition was aggravated by the 
stressors of his military service, this opinion was based on 
the veteran's report of his experience in service and was not 
based on a review of the veteran's service medical records.  
As such, the Board notes that a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  In this regard, the Court of 
Appeals for Veterans Claims (Court) has provided guidance for 
weighing medical evidence.  The Court has held, for example, 
that a post service reference to injuries sustained in 
service without a review of service medical records is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1992).  Therefore, the Board finds that the opinion 
from the January 2004 VA examiner is more probative because 
it was based on a review of the veteran's entire claims 
folder, to include his service medical records.

Moreover, the first formal diagnosis of an acquired 
psychiatric disorder was in June 1988, which is nine years 
after the veteran's discharge from service.  The medical 
evidence does not show that an acquired psychiatric disorder 
had its onset during the veteran's period of service.  Hence, 
the Board must find that the preponderance of the evidence is 
against the veteran's claim for service connection for an 
acquired psychiatric disorder. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of service connection for PTSD.

The Board notes that in February 2004, the RO denied the 
veteran's claim for service connection for PTSD.  In May 
2004, the veteran submitted a notice of disagreement to the 
February 2004 RO rating decision.  The Board finds that the 
claim for PTSD is a new claim.  See Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) (concluding that a claim based on a 
diagnosis of a new mental disorder is a new claim).  
Therefore, this issue is remanded for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
239, 240-41 (1999).

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO is to provide the veteran and 
his representative a Statement of the 
Case (with an appropriate period of time 
to respond) pertaining to the issue of 
entitlement to service connection for 
PTSD, in accordance with 38 C.F.R. § 
19.29, unless that matter is resolved by 
granting the benefits sought, or by the 
veteran's withdrawal of his Notice of 
Disagreement.  See 38 C.F.R. § 19.26; see 
also Manlincon, supra.  If, and only if, 
a timely substantive appeal is received 
should that matter thereafter be returned 
to the Board for appellate review.  See 
38 U.S.C.A. § 7105(d) (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2004).

2.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

3.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


